Citation Nr: 0802111	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent disabling for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

The Board notes that in a May 2004 RO decision, the veteran 
was awarded two temporary 100 percent evaluations, one 
effective October 24, 2003, and the other effective March 15, 
2004, because of hospitalizations over 21 days.  38 C.F.R. 
§ 4.29.  The issue before the Board is whether the veteran is 
entitled to an initial evaluation in excess of 30 percent 
disabling for PTSD and well as entitlement to service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current 
bilateral hearing loss disability for service connection 
purposes pursuant to 38 C.F.R. § 3.385.  

3.  Tinnitus has not been shown to be casually or 
etiologically related to service.

4.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for a higher initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that, although the December 2003 letter 
indicates that the veteran was sent an attachment called, 
"What the Evidence Must Show", the attachment is not in the 
file, and therefore, the Board cannot determine whether this 
attachment met the notification requirements of the law, 
namely, whether the veteran was informed of the information 
and evidence not of record that was necessary to substantiate 
the claims for service connection.  However, the Board 
presumes that the veteran was provided sufficient notice in 
the attachment, as the veteran has not demonstrated clear 
evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (The law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary.").

Regarding the claim for entitlement to an increased 
evaluation for PTSD, the Board notes that the March 2004 
rating decision also granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from 
December 1, 2003.  The veteran filed his notice of 
disagreement (NOD) in February 2005 in which he disagreed 
with the initial evaluation assigned for his PTSD.  As such, 
the appeal of the assignment of the initial evaluation for 
PTSD arises not from a "claim" but from an NOD filed with 
the RO's initial assignment of a rating.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 30 percent disability evaluation assigned 
his PTSD in his February 2005 NOD.  According to VAOPGCPREC 
8-2003, if in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved.  The RO 
properly issued a July 2005 SOC, which contained the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  Thus, a VCAA 
notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for PTSD.  As 
such, the Board finds that the notice provisions of the VCAA 
have been satisfied.

However, the Board notes that the veteran was provided with a 
fully compliant VCAA letter dated in November 2005 for the 
claim for an increased rating for PTSD as well as claims for 
service connection for bilateral hearing loss and tinnitus.  
Further, in November 2005, the veteran responded that he had 
no further evidence to submit for his claims.  As such, the 
Board finds that the evidence does not show, nor does the 
veteran or his representative contend, that any deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  For the reasons discussed above, the 
Board finds that VA has fulfilled its duties to assist the 
veteran to the extent necessary.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter, dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for bilateral hearing loss and tinnitus.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in February 2004, March 2004, and June 2005.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").




1.  Bilateral hearing loss

2.  Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss and tinnitus.  There were no in-
service findings of bilateral hearing loss or tinnitus.  
Although the veteran currently has tinnitus, it has not been 
shown to be etiologically related to service.  Further, the 
veteran does not have bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.  As such, without a current disability, 
service connection for bilateral hearing loss cannot be 
granted and without a nexus to service, service connection 
for tinnitus cannot be granted.  

The veteran's July 1966 entrance examination and report of 
medical history were negative for complaints, treatment, and 
diagnosis of bilateral hearing loss and tinnitus.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)

0 (5)
LEFT
-10 (5)
-5 (5)
0 (10)

0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The veteran's August 1968 separation examination and report 
of medical history were negative for complaints, treatment, 
and diagnosis of bilateral hearing loss and tinnitus.  
Importantly, the veteran's ears and drums were found to be 
clinically normal on the separation examination.  As such, 
the veteran was not shown to have bilateral hearing loss or 
tinnitus during his service.  

Additionally, the post service medical evidence reflected 
that the veteran first reported bilateral hearing loss and 
tinnitus to a medical professional many years after service.  
The veteran's first post-service notation of tinnitus was in 
an October 1999 VA treatment entry wherein he claimed he had 
bilateral tinnitus since his service in Vietnam.  The first 
complaint of hearing problems was in an October 2003 VA 
treatment entry within his Social Security (SSA) records that 
were received in March 2005.  The veteran complained of 
hearing problems in his left ear.  

During the March 2004 VA ear disease examination, the veteran 
complained of hearing impairment for the last four years and 
right sided tinnitus for quite awhile.  The veteran stated 
that he was exposed to firearms and rocket explosions while 
in Vietnam for eleven months and to a lot of noise as a 
machine operator and forklift operator for 26 years post-
service.  After reviewing the claims file, the examiner 
diagnosed subjective hearing loss and right ear tinnitus but 
deferred rendering an opinion until the veteran had an 
audiological examination.  

In June 2005, the veteran underwent a VA audiological 
examination.  The veteran complained of constant right ear 
tinnitus for the past ten years.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
15
LEFT
10
15
15
5
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
After reviewing the claims file, the examiner noted that the 
veteran's current hearing thresholds did not meet the 
severity criteria for disability under VA regulations.  The 
examiner opined that the veteran's unilateral right ear 
tinnitus was not as least as likely as not due to his 
acoustic trauma during military service.  The veteran 
verbally reported the onset 10 years ago, or 27 years after 
his separation from service which contradicted his written 
report of indicating the onset during military service.  The 
examiner also noted that the veteran reported a 26 year 
history of significant civilian and occupational noise 
exposure compared to two years during his military service as 
well as the normal audiological findings at service entrance 
and no complaints of hearing loss or tinnitus at separation 
from service.  Further, the examiner referenced that the 
veteran had treatment for hypertension and had a history of 
alcohol dependence, which could also be associated with 
tinnitus.  

The June 2005 VA ear disease examination revealed that the 
veteran reported intermittent left ear tinnitus since 
military service and noticed occasional difficulty 
understanding voices within the last four or five years.  The 
diagnosis was subjective tinnitus.  After reviewing the 
claims folder, the examiner opined that with regards to the 
veteran's contentions that his tinnitus started after 
service, it could be attributed to weaponry exposure during 
service.  

Regarding the claim for bilateral hearing loss, the Board 
notes that the veteran's audiological findings on the June 
2005 VA examination do not meet the criteria for hearing loss 
pursuant to 38 C.F.R. § 3.385.  As such, the veteran does not 
have bilateral hearing loss for VA purposes.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Without a current disability, the veteran's claim 
for service connection for bilateral hearing loss cannot be 
granted.  

Turning to the claim for tinnitus, the Board notes that the 
veteran has given conflicting accounts of when his tinnitus 
began and whether it is unilateral or bilateral.  In this 
regard, the veteran contended in October 1999 that he had 
experienced bilateral tinnitus since separation from service, 
in June 2005 right ear tinnitus for ten years, and also in 
June 2005 left ear tinnitus intermittently since service.  
However, the Board finds it significant that although the 
veteran's SSA records contain medical records that appear to 
date back to 1996, the first medical complaint of tinnitus 
was in 1999, approximately 31 years after the veteran's 
separation from service.  With regard to the decades-long 
evidentiary gap in this case between active service and the 
earliest indications of tinnitus, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove a claim that tinnitus had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in approximately 1996, yet the first notation 
of tinnitus was not until 1999.  As such, there was not 
record of tinnitus until decades after service.  

The Board notes that there is an opinion favorable to the 
veteran and one that is not favorable.  However, as discussed 
above, the law is clear that it is the Board's duty to assess 
the credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

After reviewing both opinions. the Board finds the opinion of 
the June 2005 audiological examiner to be more probative and 
therefore more persuasive than that of the June 2005 ear 
disease examiner.  In this regard, the Board notes that the 
June 2005 audiological examiner concluded that the veteran's 
unilateral right ear tinnitus was not as least as likely as 
not due to his acoustic trauma during military service.  The 
Board finds it significant that the examiner commented on the 
conflicting onset dates that the veteran gave for his 
tinnitus as well as the lack of complaints of tinnitus upon 
separation from service.  The examiner also noted the 26 year 
history of post service significant noise exposure compared 
to two years during his military service.  The examiner also 
referenced that the veteran had treatment for hypertension 
and had a history of alcohol dependence, which could also be 
associated with tinnitus.  The Board concludes that the 
examiner provided a rationale for the opinion rendered that 
is supported by the evidence of record.  Bloom, 12 Vet. App. 
at 187; Black, 5 Vet. App. at 180.  

Although the June 2005 ear disease examiner concluded that 
based on the veteran's reports of his tinnitus starting after 
service, it could be attributed to weaponry exposure during 
service, the Board notes that the examiner's opinion is 
neither supported by the evidence of record or by sufficient 
rationale.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  As noted 
above, the veteran gave conflicting accounts of when he first 
experienced tinnitus.  Further, he did not report tinnitus 
until 1999, 31 years after his separation from service, which 
weighs against his current contention that he has experienced 
tinnitus such service.  Moreover, the Court has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  As the examiner appeared to base his 
opinion entirely on the statements of the veteran which have 
been shown to lack consistency and therefore credibility, the 
Board concludes that the June 2005 ear disease examiner's 
opinion is entitled to little probative value and is thus not 
persuasive.  

Regarding the veteran's statements that he has had tinnitus 
since service, the Board acknowledges that he is competent to 
give evidence about what he experienced; i.e., the he had 
tinnitus since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the veteran is not competent to testify that he 
developed tinnitus from acoustic trauma in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that the veteran's claim of 
entitlement to service connection for tinnitus has not been 
shown to be related to service.  The service medical records 
were absent for any indications of tinnitus and the more 
persuasive evidence of record indicated that the onset of 
tinnitus was not until many years after service.  
Additionally, the competent medical evidence does not reveal 
a nexus to tinnitus occurring in service.  Further, the 
veteran has not been shown to have bilateral hearing loss 
pursuant to 38 C.F.R. § 3.385.  Additionally, the evidence 
does not support service connection for bilateral hearing 
loss by a presumptive basis because there is no competent 
medical evidence showing that the veteran had hearing loss 
that manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims for service connection for tinnitus and 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).  As such, 
service connection for tinnitus and bilateral hearing loss 
must be denied.  38 C.F.R. § 3.303.  

3.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

As noted above, the veteran was assigned a 30 percent 
disability evaluation for PTSD effective December 1, 2003 to 
March 14, 2004, and currently from May 1, 2004 to the 
present, pursuant to 38 C.F.R. 4.130, Diagnostic Code 9411.  
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
PTSD.  The veteran has not been shown to have occupational 
and social impairment with reduced reliability and 
productivity.  In this regard, during the February 2004 VA 
PTSD examination, the veteran was noted to be married and 
working part-time for the past two years as his prior place 
of employment for the past 26 1/2 years closed down.  The 
veteran reported some problems with flashbacks and occasional 
anxiety attacks as well as night sweat and sleep 
disturbances.  The mental status examination revealed that 
the veteran was alert and oriented times three with an 
euthymic mood and overall good hygiene.  There was no 
psychosis or suicidal or homicidal ideations and his impulse 
control was good.  Further, there was no pressured speech, 
mania, hallucinations, or delusions.  The veteran reported 
getting along well at work.  The examiner commented that the 
veteran's PTSD symptoms were mild to moderate and had good 
capacity for improvement.  His GAF was 59.  

During the June 2005 PTSD examination, wherein the veteran's 
claims file was also reviewed, the veteran reported that he 
was no longer working.  However, the veteran noted that he 
had increased health issues and called in to work a lot 
because of his gout and arthritis, which are not service 
connected.  The veteran reported being married for 15 years 
and having five children.  The veteran reported periodic 
flashbacks, disturbed sleep, and intrusive thoughts about 
Vietnam.  He preferred to work alone.  The mental status 
examination indicated that the veteran was alert and oriented 
times three with a calm mood.  There were no delusions and 
hallucinations and he was not suicidal or homicidal.  The 
veteran stated that he did not have episodes of violence but 
had periodic nightmares and occasional anxiety attacks.  His 
impulse control was good.  He remembered one out of three 
words in three minutes.  There was no pressured speech, 
mania, or evidence of a thought disorder.  Significantly, the 
veteran reported good and bad days especially with his gout 
and was sometimes more impaired because of his gout and joint 
swelling.  The examiner commented that the veteran's capacity 
for improvement appeared good because he was currently sober.  
The veteran was diagnosed with moderate chronic PTSD and 
given a GAF score of 57.  

Although the veteran was found to have marked difficulties in 
maintaining concentration based in part on his PTSD in the 
February 2005 SSA decision and both his VA examinations 
indicated that he had difficulty with memory, the Board 
concludes that the evidence more nearly approximates the 
criteria for 30 percent, and no higher.  38 C.F.R. § 4.7.  
The Board finds it significant that, despite GAF scores in 
the range that reflect more moderate symptoms or moderate 
difficulty in social and occupational functioning, the 
examination findings were more commensurate with the 30 
percent rating criteria.  In this regard, the Board finds it 
significant that there were no findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Importantly, the evidence reflected that the 
veteran had effective relationships as indicated by his 
marriage of 15 years.  Further, although the veteran 
contended most recently in his August 2005 Form 9 that even 
if the plant where he worked for 26 1/2 years had not closed 
down, he would have quit his job anyway due to his PTSD, the 
evidence did not show he was having difficulties at work due 
to his PTSD.  In fact, the veteran worked part-time at 
another job and left that due to health problems due to his 
non-service connected disabilities of gout and arthritis.  In 
sum, although the Board acknowledges the statements of his 
friends and family dated in September 2005, the veteran's 
PTSD symptoms when considered as a whole, have not been shown 
to more nearly approximate the criteria for 50 percent 
disabling.  38 C.F.R. § 4.71, 4.130, Diagnostic Code 9411.  
Therefore, entitlement to an initial rating in excess of 30 
percent disabling cannot be granted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As noted above, the evidence reflected that the 
veteran left his last job due to his non-service connected 
gout and arthritis and the veteran was already granted two 
temporary 100 percent evaluations due to periods of 
hospitalization over 21 days pursuant to 38 C.F.R. § 4.29.  
Additionally, although the veteran contended he could not 
work based on PTSD, he was denied TDIU in an October 2005 
decision and he has not since been shown to be unable to work 
based on PTSD alone.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


